Candler, Justice.
“Whenever a person shall be possessed of property or funds, or owe a debt or duty, to which more than one person shall lay claim of such a character as to render it doubtful or dangerous for the holder to act, he may apply to equity to compel the claimants to inter-plead.” Code § 37-1503. In this case, the sufficiency of the petition to allege a proper reason for compelling the two claimants to interplead and establish their respective claims to the funds in question is not challenged by demurrer or otherwise. It shows that the defendant is due the beneficiary of two life-insurance policies purchased by Harold I. Sanders, now deceased, the undisputed amount of $6,000; that two persons claim and have made demands on it for the payment of such proceeds, each claiming to be the legal beneficiary of the policies; and that their conflicting claims are of such a character as to render it doubtful or dangerous for it to act. Hence, the judgment permitting the defendant to pay the full amount due on the policies into the registry of the court and then be discharged from further liability is not erroneous. See Cannon v. Williams, 194 Ga. 808 (22 S. E. 2d 838).

Judgment affirmed.


All the Justices concur, except Wyatt, P. J., not participating.

Craighead Dwyer, D. B. Howe, Harold L. Murphy, Robert A. Edwards, contra.